DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 3 and 8-10 rejected under 35 U.S.C. 102a1 as being anticipated by Boger et al.
Boger et al. shows a heat request arbitration device 1 mounted on a vehicle 2 comprising:  a first thermal circuit having a plurality of path patterns (path 30 and the path from valve 46 to the chiller) that are selectable by the valve 46 as a path configured to circulate a coolant at a high temperature; a second thermal circuit having a plurality of path patterns (path 58 and the path from the chiller 16 to valve 51) that art selectable via valve 45 to as a path configured to circulate a coolant at a low temperature (the coolant is cooled by the chiller); a third thermal circuit 7 having a plurality of path patterns 37 and 38 that are selectable via valve 45” as a path that is heat exchangeable with each of the first and second thermal circuits by circulating a refrigerant 11 while changing a state of the refrigerant (the temperature of the refrigerant); a plurality of heat source units 3 and 22 configured to absorb heat or radiate heat via a heat medium (air) circulating in at least one of the thermal circuits; a derivation unit 66 [0090] configured to derive a plurality of requests related to heat flow control of heat absorbed or radiated by each of the heat source units by using temperature sensors; and a selection unit 46 configured to select a path for at least one of the first thermal circuit (from outlet 49) and the second thermal circuit (from outlet 50, and the third thermal circuit so as to satisfy at least one of the requests related to the heat flow control based on the requests related to the heat flow control derived by the derivation unit (the sensed temperatures).  Regarding claim 3, the derivation unit is configured to derive a plurality of requests related to the states of the heat source units that differ from each other and tat are mounted on the vehicle as the requests related to heat flow control (heat source unit 3 is a drive device cooled by circuit 9 and heat source unit 5 is a store that is cooled by circuit 10, see the second half of [0079] and the heat sources will have different temperatures requiring different requests of the necessary amount of cooling required for each heat source, for example).  Regarding claim 8, the device of Boger carries out the recited method since it comprises the required structure as stated above.  Regarding claim 9, the device of Boger et al. comprises a control device 66 as stated above and temperature sensors that [0090] that provide information to the control device in which the control device issues instructions via processors to control the temperatures of the heat source units.  Claim 10 is repetitive of claim 1 and is rejected according to the rejection of claim 1.
Allowable Subject Matter
4.	Claims 2 and 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Enomoto et al. and Kakehashi et al. are pertinent to the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763